Case 1:18-cv-06657-PGG Document 70-9 Filed 06/21/19 Page 1 of 20
Case 1:18-cv-06657-PGG Document 70-9 Filed 06/21/19 Page 2 of 20
Case 1:18-cv-06657-PGG Document 70-9 Filed 06/21/19 Page 3 of 20
YahooM         : Late obseiVations at A&D HS
                       Case 1:18-cv-06657-PGG                     https://mail.yahoo.com/d/folders/21/messages/5884
                                              Document 70-9 Filed 06/21/19       Page 4 of 20


         RE: Late observations at A&D HS

         From: Alice O'Neil (AOneil@uft.org)

         To:      mszabar@yahoo.com; JBernstein@uft.org; jasonagosto1978@yahoo.com;
                  andrewvsavage88@gmail.com                                                  ~        J\., 'jf
                                                                                                                 /{.p
                                                                                                                      I    /q
         Date: Thursday, June 1, 2017, 8:13 PM EDT                                             Y   ~



         Hi Maya,

         Feedback is to be given within 15 days. Observations m~st be completed by tomorrow to be entered into
         ADVANCE. If a teacher receives an observation report with a violation, the teacher should file an APPR
         Complaint. If a teacher receives no feedback, the teacher should file an APPR Complaint.

         Alice


         Sent with BlackBerry Work
         (www. blackberry. com)


          From: Maya Zabar <mszabar@yahoo.com>
          Date: Thursday, Jun 01, 2017, 1:37 PM
          To: Alice O'Neil <AOneil@uft.org>, Jeffrey Bernstein <JBernstein@uft.org>, Jason Agosto
          <jasonagosto1978@yahoo.com>, Andrew Savage <andrewvsavage88@gmail.com>
          Subject: Late observations at A&D HS

          Hi.

          I was just observed by Mr. Urena and Ms. Rosales. Quite a few of us were given formal and/or informals
          this week. Most of us have at least one observation outstanding. However, a number of us have 2
          outstanding observations. I am one of them. We have a legitimate APPR complaint because ofthis,
          correct? I understand they cannot observe you with 2 outstanding observations, right?

          Thank you.



          Ms. Maya Zabar




           liPublicSchooDIPtffrud
                         ~
                         UFT
           Because we love our neighborhood public schools
           Join our campaign »
           The views, opinions, and judgments expressed in this message are solely those of the author. The message
           contents have not been reviewed or approved by the UFT.




1 of 1                                                                                                            1/19/2019, 10:33 AM

                                                                P004
Yahoo Mail- RE: ArticleCase
                       23 complaint
                             1:18-cv-06657-PGG             Document 70-9 Filed https://mail.yahoo.cornld/folders/21/messages/5724
                                                                               06/21/19 Page 5 of 20


          RE: Article 23 complaint

          From: Alice O'Neil (AOneil@uft.org)

          To:       mszabar@yahoo.com

          Date: Tuesday, May 16, 2017, 4:53 PM EDT



          Unfortunately members are complaining regarding this AP Maya. Can you forward the letter to me?


          Sent with BlackBerry Work
          (www.blackberry.com)


           From: Maya Zabar <mszabar@yahoo.com>
           Date: Tuesday, May 16, 2017, 4:22PM
           To: Alice O'Neil <AOneil@uft.org>
           Cc: Jason <jasonagosto1978@yahoo.com>, Andrew Savage <andrewvsavage88@gmail.com>
           Subject: Re: Article 23 complaint

           Ok. We can submit Budney instead, tho it's still a poor solution. So what should I do now to file the
           appeal?

           Sent from my iPhone

           On May 16, 2017, at 12:46 PM, Alice O'Neil <AOneil@uft.org> wrote:


                The AP cannot be a remedy after the Arbitration for your APPR Complaint Maya.


                Sent with BlackBerry Work
                (www.blackberry.com)


                From: Maya Zabar <mszabar@yahoo.com>
                Date: Tuesday, May 16, 2017, 10:43 AM
                To: Alice O'Neil <AOneil@uft.org>, Jason Agosto <jasonagosto1978@yahoo.com>, Andrew
                Savage <andrewvsavage88@gmail.com>
                Subject: Article 23 complaint

                Hi Alice.

                I received the Article 23 review yesterday and it said it was denied. I have 9 business days to appeal,
                which I'd like to do. It would be very helpful to know why the committee denied it and what I need to
                do next. Thank you.


                Additionally, I just received Mr. Urena's latest observation, which is 99% Ineffective and I am
                submitting an APPR on it today.


                - - - - - - - - - - - - - M s . Maya Zabar




1 of2                                                                                                              1/19/2019, 10:34 AM

                                                                   P089
              Case 1:18-cv-06657-PGG Document 70-9 Filed 06/21/19 Page 6 of 20

From: Maya Zabar <mszabar@yahoo.com>
Date: Dec 19, 2016 2:36PM
Subject: Post Observation Meeting with Ms. Rosales today
To: Alice O'Neil <aoneil@uft.org>
Cc: Jason <jasonagosto1978@yahoo.com> ,Andrew Savage <andrewvsavage88@gmail.com>

  Hi Alice.

  I met with Ms. Rosales to do a post observation for her observation of me last Monday, Dec12, 2016. She observed my
  class for 30 minutes and spent the entire time interviewing students. Her low inference notes, which I can send you if you
  like, make no mention of anything I am doing during class - which makes me look like I'm doing nothing. This is nothing
  further than the truth. While students are working in groups or independently, I never sit. I am constantly walking around,
  assessing students individually or in groups. Ms. Rosales indicated during our meeting that my lesson was entirely
  Ineffective. Because she has no evidence in her low inference notes of me doing any assessing or engagement or any
  teaching whatsoever, this means she cannot write I met those criteria. She kept repeating that she is following Danielson.
   At this point, I will admit that I grew upset and told her so, albeit politely. When she asked what I needed to improve, I told
  her I needed actual support from my administration. Then she said, "When you let us know what you need, we will get it to
  you.", but she failed to mention/remember that I requested to observe her teaching via email, twice. I excused myself at
  this point. I have a feeling this will be called unprofessional and I will get another letter to file.

  Specifically regarding this observation, Ms. Rosales has known about my Vocabulary Mondays for months now. She has
  never once Indicated that It was in any way, shape or form, an unproductive or purposeless lesson. However, according to
  her today, my lesson was totally Ineffective because according to Danielson, "A whole lesson spent on vocabulary is
  ineffective." This means that she has known I've done lessons that, according to her, she's known have been 'wrong' and
  never once told me to stop doing them. Instead, she visits on a vocabulary day- knowing what I do those days and
  knowing that she would interpret my lesson as ineffective. Instead of being my supervisor and infoming me to avoid doing
  this lesson , she let me continue until she could 'catch me' doing it.

  Can we include today in our Article 23? Thank you.

 - - -- - - -- - - - - --Ms. Maya Zabar




                                                             P005
Yahoo Mail - Re: Article Case
                         23 information
                                1:18-cv-06657-PGG           Document 70-9 Filed https://mail.yahoo.com/d/folders/21/messages/4258
                                                                                06/21/19 Page 7 of 20


          '
         ~~   Re: Article 23 information

              From: Alice O'Neil (AOneil@uft.org)

              To:    mszabar@yahoo.com

              Cc:   jasonagosto1978@yahoo.com; andrewvsavage88@gmail.com

              Date: Monday, December 19, 2016, 9:18 AM EST



              Thank you Maya. Some teachers have shared that they either have similar ratings as last spring (a mix of
              Effective with Developing) or are waiting for their first observation report. I have complaints regarding Ms.
              Budney from a teacher. Did she observe you in the past? There is not an outside observer sent by the UFT.
              The program known as PIP is voluntary and is a confidential mentor program which would not achieve the
              remedy you seek. Who is on the Consultative Committee?

              Sent with Good Work (www.blackberry.com)

               On Dec 19,2016 8:11AM, Maya Zabar <mszabar@yahoo.com> wrote:
               Hi Alice.

               To answer your questions:

               1) I was not on the committee last year. My reviews were nearly entirely Effective all of last year.
               stepped in to replace Barbara Komansky.

               2) The meeting you are talking about for September with the Committee was canceled because Mr.
               Urena refused to meet with the union without his cabinet. Nearly the entire cabinet was there, as was
               Jeffery Bernstein.

               3) I was present for all Executive Board meetings. Jason and/or Andrew has the attendance for it. As
               for what I asked- I stuck mostly to things concerning English, though I did question his SAT prep class
               and the reasons for a sing,le session in such a large school. Mr. Urena's responses have continually
               been to explain his reasons and then, essentially, dismiss the topic as finished.

               4) We can verify, but I am very nearly positive that most Board members are seeing lower ratings, if not
               being out right targeted for poor reviews.

               5) Jason and I requested Sari Perez's statement the day of the disciplinary hearing. After that, we chose
               to wait on your advice.

               6) If there has to be someone from the school to observe me, I'd like Ms. Budney to do mine. If not, I
               would appreciate someone off-site, who was approved by the union.

               - - - - - - - - - - - - - M s . Maya Zabar


               On Monday, December 19,2016 6:13AM, Alice O'Neil <AOneil@uft.org> wrote:



               Hi Maya, Andrew and Jason,
               Your log will not be shown to your principal/administration or the DOE. I have any
               email that you have sent to me that I have replied to (with contractual advice or
               further questions).
               Your APPR Complaint was forwarded to the Central Grievance Committee as the
               Borough Grievance Committee approved it to be sent to Central. Now the Central
I of2                                                                                                                 1119/2019, 10:40 AM

                                                                    P021
Yahoo Mail - Rc: ArticleCase
                        23 infonnation
                               1:18-cv-06657-PGG                             ht Ips://mail. yahoo.
                                                         Document 70-9 Filed 06/21/19         Pagecom/d/fo
                                                                                                    8 of 20ldcrs/21/messagcs/-l258


          • Grievance Committee reviews it for consideration for Arbitration.
            The answers to the questions below would help your individual Special Complaint
            under Article 23.
            1. Were you on the Consultative Committee last year Maya? If so, which dates. Who
            was a member/witness last spring?
            2. Who are the witnesses to the Consultative meeting in September? What
            question(s) did you ask? What was the principal's response? (Was this the
            Consultative meeting that was cance lled as the principal invited his cabinet?
            3. Were you at the October, November or December Consultative Committte
            meetings? If so, who wa s present? What are the questions you asked and what was
            the principal's response?
            4. This next question depends on whethe r the teachers share this information which
            is volu ntary on their part as it is confidential. What are the observation ratings of the
            current members of the Consultative Committee?
            5. Have you requested the statement of AP Perez that she allegedly made against
            you? You had the right to view all witness statements against you during the
            disciplinary meeting. If not, you may file a Step 1 Grievance for Improper
            Investigation.
            6. Which observer at the school level wou ld you request as an observer?
            Please let me know if any section needs clarification.
            Thank you,
            Alice
            Sent with Good Work (www.blackberry.com)
            On Dec 18, 2016 8:48PM, Maya Zabar <mszabar@yahoo.com> wrote:
            Hi Alice .

            Attached is the information you requested for my Article 23 . Please let me know if you need me to send
            you copies of emails or letters. What do I do next?




               UfT

              I).._. II
                I, LOUD
                        AND pROUD
              Join the fight at www.uft.org/un1onproud.
              The views, opinions, and judgments expressed in this message are solely those of the author. The message
              contents have not been reviewed or approved by the UFT.




            Join the fight at www.uft org/un1onproud.

            The views. opinions, and judgments expressed in th1s message are solely those of the author. The message
            contents have not been reviewed or approved by the UFT.

2 of 2                                                                                                              1/ 19/20 19. 10:-lO AM

                                                                 P022
Yahoo Mail - Fwd: Disciplinary
                       Case meeting  letter
                               1:18-cv-06657-PGG Document 70-9 Filed https://mail.yahoo.com/d/folders/2/messages/
                                                                     06/21/19 Page 9 of 20                        12247




           Fwd: Disciplinary meeting letter

           From: Ms. Maya Zabar (mszaba r@yahoo.com)

           To:    bglass@ghnylaw.com

           Date: Monday, January 7, 2019, 9:26 AM EST




           Ms. Zabar


           Ms. Zabar

           - - - - Forwarded message --- - -
           From: Maya Zabar <mszabar@yahoo.com>
           Date: Apr7, 20171 :12 PM
           Subject: Disciplinary meeting letter
           To: Alice O'Neil <AOneil@uft.org>
           Cc: Jason <jasonagosto1978@yahoo.com> ,Andrew Savage <andrewvsavage88@gmail.com>

           > Hi.
           >
           > This should come as no surprise, but I just got this note 2 hours before end of day right before a vacation.
           So, thus far, I've received some form of this harassment the day before a vacation. There was no reason to
           give this to me today. Further, I am returning from Japan that day and will be severely jet lagged . I will not
           be ok for a disciplinary hearing that day. I would also like you to represent me. I w ill email you now about
           the date and forward the request to her.
           >
           > I would also like to mention that the secretary had at least 5 other letters like this in her folder. This is
           incredibly cruel behavior on their part and they never stop. Is there ever going to be a time when the UFT
           comes in and shows their musc le? Is my article 23 in the works? I've provided all the materials you
           requested months ago.
           >
           >
           >
           >
           > Sent from my iPhone




I of I                                                                                                                1/ 19/20 19, 9:44 AM

                                                                   P043
               Case 1:18-cv-06657-PGG Document 70-9 Filed 06/21/19 Page 10 of 20


From: Maya Zabar <mszabar@yahoo.com>
Date: Mar 23, 2017 1:12PM
Subject: CPT today
To: Alice O'Neil <aoneil@uft.org>,Jason Agosto <jasonagosto1978@yahoo.com>,Andrew Savage
<andrewvsavage88@gmail.com>
Cc:

  Hi Alice.

  As you know, Mr. Young and I were called out by Mr. Urena to attend CPT on Wednesday because of Monday's PD. He
  and I attended CPT with Ms. Rosales and worked on curriculum things. I have just learned that today, when the rest of the
  staff has CPT this week, CPT is them doing the teacher surveys. Mr. Young and I have not received teacher surveys to fill
  out. This does not seem like an oversight, but something purposeful. Furthermore, why was no one else asked to do the
  same tasks Mr. Young and I did yesterday?

  I would like to add this along with all the other things from this week to my Article 23. Thank you.

  - - - - - - - - - - - - - M s. Maya Zabar




                                                              P045
Yahoo Mail - Fwd: Disciplinary and Post-Obsetvation Rescheduled
                      Case 1:18-cv-06657-PGG                                 https://mail.yahoo.cornld/folders/21/messages/5441
                                                         Document 70-9 Filed 06/21/19      Page 11 of 20


            Fwd: Disciplinary and Post-Observation Rescheduled

            From: Maya Zabar (mszabar@yahoo.com)

            To:      AOneil@uft.org; jasonagosto1978@yahoo.com; andrewvsavage88@gmail.com; jbernstein@uft.org

            Date: Friday, April21, 2017, 10:50 AM EDT



           I want to know what the UFT is doing about my Article 23. I asked months ago for help and have received
           NOTHING. I just came back from chaperoning the Japan trip last night, at 11 :30pm, and am working on less
           than 5 hours of sleep. Today, I come into work to read this letter from Rosales and I was just given the
           disciplinary letter to file, which will follow in the next email. The UFT has not done a thing to defend me from
           this harassment all year.

            Sent from my iPhone

            Begin forwarded message:


                  From: "Zabar Maya (02M620)" <MZabar@schools.nyc.gov>
                  Date: April 21, 2017 at 10:43:06 AM EDT
                  To: "mszabar@yahoo.com" <mszabar@yahoo.com>
                  Subject: Fw: Disciplinary and Post-Observation Rescheduled




             Ms. Maya Zabar



             From: Rosales Lynn
             Sent: Thursday, April 20, 2017 8:16AM
             To: Zabar Maya (02M620)
             Cc: Oneil Alice (02M288); Urena Manuel (02M630)
             Subject: Disciplinary and Post-Observation Rescheduled

             Ms. Zabar,

             Prior to the break you asked that I reschedule both your post-observation and disciplinary meetings
             until after the break.

             Your reason for rescheduling the post-observation was the following:

             "Seeing as how I have two classes and then lunch, I will not have time to read through and analyze the
             low inference notes that you just sent. I am requesting to reschedule this meeting until after break."
             (Your email dated April 7, 2017)
1 of2                                                                                                          1/19/2019, 10:35 AM

                                                                 P057
Yahoo Mail - Rc: Post Observation                           toda~
                                  Meeting wit h Ms. RosalesDocument
                       Case 1:18-cv-06657-PGG                                       https://mail .yahoo.com/d/folders/21/messagcs/4299
                                                                        70-9 Filed 06/21/19        Page 12 of 20


            Re: Post Observation Meeting with Ms. Rosales today

            From: Alice O'Neil (AOneil@uft.org)

           To:     mszabar@yahoo.com

            Cc:   jasonagosto1978@yahoo.com; andrewvsavage88@gmail.com

            Date: Monday, December 19, 2016, 8:02PM EST



            Yes, you may add any additional documentation Maya as the process for an Article 23 is different from a
            Step 1 Grievance . Do you have a co-teacher or Paraprofessional in any of your classes?

            Sent with Good Work (www.blackberry.com)

             On Dec 19, 2016 2:40PM , Maya Zabar <mszabar@ya hoo.com> wrote:
             Hi Alice.

             I met with Ms. Rosales to do a post observation for her observation of me last Monday, Dec12, 2016.
              She observed my class for 30 minutes and spent the entire time interviewing students. Her low
             inference notes, which I can send you if you like, make no mention of anything I am doing during class -
             w hich makes me look like I'm doing nothing. This is nothing further than the truth . While students are
             working in groups or independently, I never sit. I am constantly walking around , assessing students
             individually or in groups. Ms. Rosales indicated during our meeting that my lesson was entirely
             Ineffective. Because she has no evidence in her low inference notes of me doing any assessing or
             engagement or any teaching whatsoever. this means she cannot write I met those criteria. She kept
             repeating that she is following Danielson. At this point, I will admit that I grew upset and told her so, albeit
             politely. W hen she asked what I needed to improve, I told her I needed actual support from my
             administration . Then she said, "When you let us know w hat you need, we will get it to you.", but she
             failed to mention/remember that I requested to observe her teaching via emai l, twice. I excused myself at
             this point. I have a feeling this will be called unprofessional and I will get another letter to file.

             Specifi cally regarding this observation, Ms. Rosales has known about my Vocabulary Mondays for
             months now. She has never once indicated that it was in any way, s hape or form, an unproductive or
             purposeless lesson. However, according to her today, my lesson was totally Ineffective because
             according to Danielson, "A whole lesson spent on vocabulary is ineffective." This means that she has
             known I've done lessons that, according to her, she's known have been 'wrong' and never once told me to
             stop doing them. Instead, she visits on a vocabulary day- knowi ng what I do those days and knowing
             that she would interpret my lesson as ineffective. Instead of bei ng my supervisor and infoming me to
             avoid doing this lesson, she let me continue until she could 'catch me' doing it.

             Can we include today in our Article 23? Thank you.

             _ _ _ _ _ _ _ _ _ _ _ _ __                Ms. Maya Zabar




              Join the fight at www.uft.org/un1onproud.

              The views, opinions, and judgments expressed in this message are solely those of the author. The message
              contents have not been reviewed or approved by the UFT.

I of I                                                                                                                1119/20 19. 10:-tO AM

                                                                   P059
Yahoo Mail - Re: Additional
                       Case Infonnation                                        https://rnail.yahoo.com/d/folders/21/messages/4318
                                        on post observationDocument 70-9 Filed 06/21/19
                               1:18-cv-06657-PGG                                              Page 13 of 20


            Re: Additional Information on post observation

            From: Maya Zabar (mszabar@yahoo.com)
            To:    AOneil@uft.org
            Cc:    jasonagosto1978@yahoo.com; andrewvsavage88@gmail.com
            Date: Monday, December 19, 2016, 8:59 PM EST



            I do not co-teach.

            I wanted to add just 2 things more regarding today: Ms. Rosales began picking apart my lesson plan.
            Specifically, she disagreed with the way I was using the Essential Questions they 'recommend' we include.
            She told me to put the essential questions for the unit on the plan. I did not argue with her, but I wonder if
            this isn't another way to set teachers up. If we have the unit questions, but the lesson isnl exactly aligned to
            the unit questions, they'll penalize us for that.

            And the last item to mention about today, Ms. Rosales informed me that Mr. Urena saw her low inference
            notes before she sent them to me.

            I will be filing another APPR for this observation, as there was really not much observing going on. I am
            sure he will deny this as well. Is there anything else I need to be doing? I'm feeling very low and helpless.
            Being proactive would be helpful. What should I focus on doing to protect myself next?

           - - - - - - - - - - - - - M s . Maya Zabar



             On Monday, December 19,2016 8:18PM, Alice O'Neil <AOneil@uft.org> wrote:



             That is good news that teachers are reporting that they are receiving fair evaluations
             with her Maya. Do you have either a co-teacher or Paraprofessional in any of your
             classes who could be a witness for your Article 23?
             Sent with Good Work (www. blackberry. com)
             On Dec 19 2016 5:20 PMI Maya Zabar <mszabar@yahoo.com> wrote:
                           1

             Hi again.

             I just want to make sure I have all the information down for you. I found it most upsetting during the
             meeting when she told me "If it's not in my notes, then I canl evaluate it." So, in other words, if she didn't
             write what I was doing in the classroom during her observation, I may as well have done nothing because
             it's the same according to her interpretation of Danielson. She further informed me that any additional
             items (like the end of the week quiz the students would take in conjunction with the assignment they
             worked on in class) could not be accepted because it was not part of her observation. This was news to
             me, as clarifying materials have always been accepted in the past by my other English APs. I walked
             away from this meeting understanding that if something is missing from an APs low inference notes, then
             they interpret it as the teacher not having done it. In other words, low inference notes can be
             manipulated to suit the needs of the AP. This is why I requested video taping; which was not done for this
             observation either.

             As for the Article 23 resolution - I do not trust any AP in the building because they all report to Mr. Urena
             and must have his approval before writing up their observations. I would very much like an outside
             person to come in and observe and write it up. But if I must have someone from the school, and it cannot
             be a colleague from my department, then I hope Ms. Budney will be able to be fair. Her staff have
             expressed to me she's been fair enough this year. (What that means is unclear- you might have a better
             sense.)
I of2                                                                                                                 1/19/2019, 10:39 AM

                                                                  P060
Yahoo Mail - Fwd: Post Case
                       Observation Meeting with Ms. Rosales
                             1:18-cv-06657-PGG              ...
                                                         Document                    https://mail.yahoo.cornld/folders/2/messages/12243
                                                                          70-9 Filed 06/21/19       Page 14 of 20


           Fwd: Post Observation Meeting with Ms. Rosales today

           From: Ms. Maya Zabar (mszabar@yahoo.com)

           To:      bglass@ghnylaw.com

           Date: Monday, January 7, 2019, 9:23 AM EST




           Ms. Zabar
            - - - - Forwarded message - - -
            From: Maya Zabar <mszabar@yahoo.com>
            Date: Dec 19, 2016 2:36 PM
            Subject: Post Observation Meeting with Ms. Rosales today
            To: Alice O'Neil <aoneil@uft.org>
            Cc: Jason <jasonagosto1978@yahoo.com> ,Andrew Savage <andrewvsavage88@gmail.com>


                 Hi Alice.

                 I met with Ms. Rosales to do a post observation for her observation of me last Monday, Dec12, 2016.
                  She observed my class for 30 minutes and spent the entire time interviewing students. Her low
                 inference notes, which I can send you if you like, make no mention of anything I am doing during
                 class- which makes me look like I'm doing nothing. This is nothing further than the truth. While
                 students are working in groups or independently, I never sit. I am constantly walking around,
                 assessing students individually or in groups. Ms. Rosales indicated during our meeting that my
                 lesson was entirely Ineffective. Because she has no evidence in her low inference notes of me doing
                 any assessing or engagement or any teaching whatsoever, this means she cannot write I met those
                 criteria. She kept repeating that she is following Danielson. At this point, I will admit that I grew upset
                 and told her so, albeit politely. When she asked what I needed to improve, I told her I needed actual
                 support from my administration. Then she said, "When you let us know what you need, we will get it
                 to you.", but she failed to mention/remember that I requested to observe her teaching via email, twice.
                  I excused myself at this point. I have a feeling this will be called unprofessional and I will get another
                 letter to file.

                 Specifically regarding this observation, Ms. Rosales has known about my Vocabulary Mondays for
                 months now. She has never once indicated that it was in any way, shape or form, an unproductive or
                 purposeless lesson. However, according to her today, my lesson was totally Ineffective because
                 according to Danielson, "A whole lesson spent on vocabulary is ineffective." This means that she has
                 known I've done lessons that, according to her, she's known have been 'wrong' and never once told
                 me to stop doing them. Instead, she visits on a vocabulary day- knowing what I do those days and
                 knowing that she would interpret my lesson as ineffective. Instead of being my supervisor and
                 infoming me to avoid doing this lesson, she let me continue until she could 'catch me' doing it.

                 Can we include today in our Article 23? Thank you.

                 - - - - - - - - - - - - - M s . Maya Zabar




             Ms. Zabar




1 of 1                                                                                                                  1/19/2019,9:43 AM

                                                                     P086
Yahoo Mail- RE: ArticleCase
                        23 complaint
                             1:18-cv-06657-PGG                                https://mail.yahoo.cornld/folders/21/messages/5724
                                                          Document 70-9 Filed 06/21/19      Page 15 of 20


          RE: Article 23 complaint

          From: Alice O'Neil (AOneil@uft.org)

          To:       mszabar@yahoo.com

          Date: Tuesday, May 16, 2017, 4:53 PM EDT



          Unfortunately members are complaining regarding this AP Maya. Can you forward the letter to me?


          Sent with BlackBerry Work
          (www.blackberry.com)


           From: Maya Zabar <mszabar@yahoo.com>
           Date: Tuesday, May 16, 2017, 4:22PM
           To: Alice O'Neil <AOneil@uft.org>
           Cc: Jason <jasonagosto1978@yahoo.com>, Andrew Savage <andrewvsavage88@gmail.com>
           Subject: Re: Article 23 complaint

           Ok. We can submit Budney instead, tho it's still a poor solution. So what should I do now to file the
           appeal?

           Sent from my iPhone

           On May 16, 2017, at 12:46 PM, Alice O'Neil <AOneil@uft.org> wrote:


                The AP cannot be a remedy after the Arbitration for your APPR Complaint Maya.


                Sent with BlackBerry Work
                (www.blackberry.com)


                From: Maya Zabar <mszabar@yahoo.com>
                Date: Tuesday, May 16, 2017, 10:43 AM
                To: Alice O'Neil <AOneil@uft.org>, Jason Agosto <jasonagosto1978@yahoo.com>, Andrew
                Savage <andrewvsavage88@gmail.com>
                Subject: Article 23 complaint

                Hi Alice.

                I received the Article 23 review yesterday and it said it was denied. I have 9 business days to appeal,
                which I'd like to do. It would be very helpful to know why the committee denied it and what I need to
                do next. Thank you.


                Additionally, I just received Mr. Urena's latest observation, which is 99% Ineffective and I am
                submitting an APPR on it today.


                - - - - - - - - - - - - - M s . Maya Zabar




1 of2                                                                                                              1/19/2019, 10:34 AM

                                                                   P089
                     Case
Yahoo Mail- Re: RE: Fwd:    1:18-cv-06657-PGG
                         Disciplinary                    Document
                                      and Post-Observation ...                      https://mail.yahoo.com/d/folders/2
                                                                        70-9 Filed 06/21/19       Page 16 of 20 1/messages/5441


           Re: RE: Fwd: Disciplinary and Post-Observation Rescheduled

           From: Maya Zabar (mszabar@yahoo.com)

           To:     AOneil@uft.org

           Cc:     jasonagosto1978@yahoo.com; andrewvsavage88@gmail.com

           Date: Friday, April 21, 2017, 10:15 PM EDT



           The complaint is regarding Urena and Rosales. I will settle for having the complaint against Urena alone
           and having Rosales do my observations. However, I want to stress that not being able to have an entirely
           outside observer come in makes my complaint irrelevant on many levels, as all the APs must have their
           observations approved by Urena before they are given to a teacher. Therefore, it is always Urena's word on
           observations, even if he was not in the classroom during the observation.


           - - - -- -- - - - - - - - M s. Maya Zabar



             On Friday, April 21 , 2017, 6:55:52 PM EDT, Alice O'Neil <AOneil@uft.org>      wrote~


             I had offered to represent you at another date and time as today there was a monthly meeting that cannot
             be cancelled. Your request before the spring break was for Ms. Rosales to observe you, but your original
             remedy was for Ms. Budney to observe you. Your request for the Special Complaint was against both
             your principal and Ms. Rosales. Any change that you are requesting has to involve a meeting with the HS
             Superintendent again. Is your Special Complaint against your principal or your principal and the AP?


             Sent with BlackBerry Work (www.blackberry.com)


             From: Maya Zabar <mszabar@yahoo.com >
             Date: Friday, Apr 21, 2017, 10:50 AM
             To: Alice O'Neil <AOneil@uft.org>, Jason <jasonagosto1978@yahoo.com >, Andrew Savage
             <andrewvsavage88@gmail.com>, Jeffrey Bernstein <JBernstein@uft.org >
             Subject: Fwd : Disciplinary and Post-Observation Rescheduled

             I want to know what the UFT is doing about my Article 23. I asked months ago for help and have
             received NOTHING. I just came back from chaperoning the Japan trip last night, at 11 :30pm, and am
             working on less than 5 hours of sleep. Today, I come into work to read this letter from Rosales and I was
             just given the disciplinary letter to file, which will follow in the next email. The UFT has not done a thing to
             defend me from this harassment all year.

             Sent from my iPhone

             Begin forwarded message:



                 From: "Zabar Maya (02M620)" <MZabar@schools. nyc.gov>
                 Date: April21 , 201 7 at 10:43:06 AM EDT
                 To: "mszabar@yahoo.com" <mszabar@yahoo.com>
                 Subject: Fw: Disciplinary and Post-Observation Rescheduled




I of2                                                                                                                 1/19/20 19. 10:36 AM

                                                                   P115
Yahoo Mail - FW: Art and Design
                      Case      issues
                             1:18-cv-06657-PGG                               06/21/19 Page 17 of 20 1/ messages/ 1036 1
                                                         Document 70-9 Filed https://mail.yahoo.com/d/folders/2


          FW: Art and Design issues

          From: Alice O'Neil (AOneil@uft.org)

          To:   mszabar@yahoo.com

          Cc:   AOneil@uft.org; PRichardson@ uft.org

          Date: Su nday, June 24, 2018, 6:39 PM EDT



          Please see bellow Maya - could you p lease answer the questions below?




                Subject: RE : Art and Design issues

                 T he c urricu lu m issues can be a g r ievance a nd a paperwork com p laint. T hey are su ppose to
                provide c urri c ulum . We need mo re in fo about w he n they are writing the c urric ulum a nd fo r
                what subjects. W ha t was the Eng lish de partme nt g iven?

                T he first issue also may be a paperwork issue. We need to know exactly w ha t they have
                been directed to do a nd w hat exactly is redundant.


                From: Maya Zabar <mszaba r!@vahoo.com>
                Date: Friday, J un 22, 20 18, 12:52 PM
                To: Al ice O'Nei l <A Oncil@uft.org>, Parniece Richardson < PRic hardsonl(/• uft.org>
                Cc: Jason < jasonagosto 1978@yahoo.com> , A ndrew Savage <and rewvsava!Ze88@gmail.com>
                Subject: A rt a nd Des ig n issues

                Hi Alice.

                There are a few issues right now at the school that I feel could be grieved.

                Issue # I: Rosales is having everyone in the his tory and english departm ents doing Regents statistics,
                by hand. These are things that can easily be done by computer program. This is redundant
                paperwork.

                Issue #2: Rosa les is hav ing people write curriculum for classes th ey aren't even sure they're teaching
                or will still ex ist next year. I thought teachers had to get paid for c urriculum writing?

                Issue #3: Next year, Rosales has declared that ALL regular English classes MUST teach the same
                books, at the same time, in the same way. Meaning, we are all to have the same A IMs and styles as
                we teach. Further, no book can take longer U1an 3 weeks - includ ing Shakespeare. They are not
                providing us tile lesson plans for tllis. No one in the department was consulted about th is decis ion.


                I th ink all of these issues could be gri evances. Please let us know when you can. Thank you.


                 Ms. Maya Zabar




I of2                                                                                                                       1/ 19/20 19, 9:53 AM

                                                                   P027
Yahoo Mail - FW: Art and Design
                      Case      issues
                              1:18-cv-06657-PGG Document 70-9 Filedhttps://mail.yahoo.com/d/folders/2
                                                                    06/21/19 Page 18 of 20 1/messages/ I0361



           ~ TOGETHER--w
                 ~         WE MAKE IT POSSia.iJ
           Stand with us »
           The views, opinions, and judgments expressed in this message are solely those of the author. The
           message contents have not been rev iewed or approved by the UFT.




2 of 2                                                                                                  1/ 19/20 19, 9:53 AM
                                                          P028
Yahoo Mail - Excessive PapeiWork Grievance?
                       Case 1:18-cv-06657-PGG Document 70-9 Filed https://mail.yahoo.com/d/folders/21/messages/9929
                                                                  06/21/19 Page 19 of 20
                  .,
        \..   Excessive Paperwork Grievance?

              From: Maya Zabar (mszabar@yahoo.com)
              To:        AOneil@uft.org
              Cc:       jasonagosto 1978@yahoo.com; andrewvsavage88@gmail.com
              Bee:      jbifano@schools.nyc.gov; katnny@aol.com; abytay@aol.com
              Date: Friday, April 27, 2018, 7:55AM EDT


              Hi Alice.

              Attached is the most recent email from Ms. Rosales about grades for the research paper that Mr. Urena has
              instructed the staff to undertake. The issues are many:

              1) Let's begin with this email. The marking period ends Tuesday. She is only now telling us there are to be
              4 grades entered per student. Most of us were under the impression it was two. Most of us also have
              stacks of things to grade from other classes. I'm not sure where we're supposed to find the time for this.
              Which reminds me ... both PD Monday afternoons and CPT are being used strictly for grading. I was under
              the impression that this was inappropriate and against the contract for these times. Please let me know if
              I'm wrong.

              2) In order to grade papers, we agreed to each take 40 randomly divided students and grade those papers.
              Most of us are grading papers that are not from our students. Feedback is difficult, as is being able to
              accurately see who's doing what or who's struggling with what. And let's not get into what happens when
              work is late. No one knows how to keep track of late work that's not from our own students. And no one
              can figure out when or how we're supposed to update those grades.

              3) In order for us to data enter these grades for report cards, we must find each of our students on the list
              with grades, BY HAND, and then plug those grades, individually, into Skedula. I cannot explain how tedious
              and repetitive this is. Surely there's a way to program excel files into Skedula. Why are they asking us to do
              double work?

              4) This is an insane amount of paperwork. I have only a single class doing this paper. But most teachers
              have at least 3 classes. Further, these instructions fail to take into consideration that we have other students
              and classes that need just as much attention.

              I believe the school has a solid case for a grievance for excessive paperwork. What should we do next?

              Thank you.


              Ms. Maya Zabar


              -On Fri, 4/27/18, Zabar Maya (02M620) <MZabar@schools.nyc.gov> wrote:

              > From: Zabar Maya (02M620) <MZabar@schools.nyc.gov>
              > Subject: FW: Project Grades
              > To: "mszabar@yahoo.com" <mszabar@yahoo.com>
              > Date: Friday, April27, 2018, 7:43AM
              >
              >
              >
                  ------------------------
              > Ms. Maya Zabar
              >
1 of2             -------------------------------------------------------------------                                 1/19/2019, 10:01 AM
              >From: Rosales Lvnn

                                                                                        P030
Yahoo Mail- Excessive PapeiWork Grievance?
                      Case 1:18-cv-06657-PGG         Document 70-9 Filed https://mail.yahoo.com/d/folders/21/messages/9929
                                                                         06/21/19 Page 20 of 20

         >tSent: Thursday, April26, 2018 10:48
         >AM
         > Subject: Project Grades
         >
         > As your team works to complete the
         > grading of the 4 components you set as a team for the 2nd
         > marking period, ensure that you are uploading the grades for
         > those 4 graded assignments on skedula and that you are
         > following the protocol for academic supports for those with
         >zeros.
         >
         > See me with questions.
         >
         >Lynn Rosales
         > Assistant Principal, Humanities
         >
         >High School of Art & Design
         > 245 East 56th Street
         > New York City, NY 10022
         >
         >Office: 212 752-4340 Ext 80201
         > Emaillrosales@schools.nyc.gov
         >




2 of2                                                                                                  l/19/2019, 10:01 AM

                                                              P031
